i          i      i                                                                 i     i     i




                                  MEMORANDUM OPINION

                                          No. 04-07-00554-CR

                                        Andre Omar CLEWIS,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CR-9206C
                               Honorable Mary Roman, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 9, 2008

AFFIRMED

           Andre Omar Clewis pled guilty to the offense of aggravated robbery with a deadly weapon.

The plea was an open plea, and the trial court assessed a sentence of forty-five years. Clewis’s

court-appointed attorney filed a brief containing a professional evaluation of the record in

accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has

no merit. Counsel provided Clewis with a copy of the brief and informed him of his right to review

the record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
                                                                                    04-07-00554-CR

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Clewis did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.



                                                      Phylis J. Speedlin, Justice



DO NOT PUBLISH




                                                -2-
      04-07-00554-CR




-3-